Citation Nr: 1039273	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran service on active duty from February 1962 to January 
1964.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal form an August 2006 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran duly appealed.

In November 2008, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.

In a December 2008 decision, the Board denied the Veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2010, the Court 
issued an order which granted a joint motion of the parties, 
dated that same month, to vacate the Board's December 2008 
decision and to remand the matter for further development.  
Copies of the motion and the Court's Order have been incorporated 
into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The May 2010 joint motion points out that the August 2007 VA 
medical opinion on which the Board relied did not provide "some 
nonspeculative determination as to the degree of likelihood that 
a disability was caused by an in-service disease or incident to 
constitute sufficient medical evidence on which the Board can 
render a decision with regard to nexus," citing McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case; the 
Board is therefore not free to do anything contrary to the 
Court's prior action with respect to the same claim).  
Consequently, a new VA medical opinion must be obtained that is 
consistent with the Court's directive.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA 
or private treatment records dating from 
August 2006 to present that are relevant to 
the issues on appeal.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file and the Veteran and his 
representative should be notified of 
unsuccessful efforts and be allowed an 
opportunity to obtain and submit those 
records for VA review.

2.  The RO should ask the audiologist who 
conducted the August 2007 VA examination 
(or if she is no longer available, a 
suitable replacement) to prepare an 
addendum to the VA examination report that 
addresses whether the Veteran's current 
bilateral hearing loss and/or tinnitus is 
due to or related to the noise exposure in 
service.  Note that the August 2007 
examination stated "there is no way to 
resolve the issue without resorting to mere 
speculation" but this formulation was 
deemed inadequate by the Court.  

The claims folder should be made available 
to and reviewed by the examiner.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of his hearing loss and tinnitus since 
service, and opine as to whether it is at 
least as likely as not (i.e., at least 50 
percent probable) that the Veteran's 
hearing loss and tinnitus are related to or 
had their onset during service, and 
particularly, to his report of in-service 
acoustic trauma.  In doing so, the examiner 
must comment on the Veteran's pattern of 
hearing loss. The rationale for all 
opinions expressed should be provided in a 
legible report.

If the VA examiner determines that further 
examination is necessary in order to render 
the requested medical opinion, the RO 
should schedule the Veteran for such an 
examination.  If such an examination is 
conducted, all necessary tests, including 
an audiological evaluation, must be 
performed.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issues of service connection for bilateral 
hearing loss and tinnitus in light of all 
the evidence of record.  If any benefits 
remaining on appeal are denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity for response.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


